PER CURIAM.
Upon consideration of the appellants’ response to the Court’s order of February 28, 2006, the Court has determined that the order on appeal is not final. See Monticello Ins. Co. v. Thompson, 743 So.2d 1215 (Fla. 1st DCA 1999) (holding that an order determining entitlement to judgment without actual entry of judgment or other indicia of finality is not a final judgment). Accordingly, the appeal is hereby dismissed for lack of jurisdiction, In light of this dismissal, the Joint Motion to Vacate Trial Court’s Order and Remand is denied as moot.
ALLEN, WOLF, and WEBSTER, JJ., concur.